Citation Nr: 0600346	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  05-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
rhinitis/sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to an initial compensable evaluation for 
stress incontinence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1981 to March 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an n April 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran has perfected his 
appeal to the issues listed on the front page of this remand 
decision.  In October 2005, the veteran testified before the 
undersigned via video conference from the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration.

As the veteran has asserted that her service-connected 
disabilities are worse than represented by the current 
ratings, she should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

At her personal hearing, the veteran indicated that her 
rhinitis/sinusitis causes her to have a swollen membrane in 
her nose, bleeding, and congestion.  Her hemorrhoids result 
in chronic bleeding which occurs 4-5 times monthly and which 
require her to use a pad to sit on.  In addition, she related 
that her stress incontinence causes the loss of urine 
throughout the day which necessitates the changing of pads 5-
7 times.  The loss of urine occurs with coughing, sneezing, 
and physical activity.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA examination 
for evaluation of her sinusitis/rhinitis, 
hemorrhoids, and stress incontinence.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
A rationale for any opinion expressed should 
be provided.  

A.  With regard to sinusitis/rhinitis, the 
examiner should indicate if the veteran has 
polyps and a 50 percent or more obstruction 
of the nasal passages on both sides or 
complete obstruction on one side.  The 
examiner should also indicate if the 
veteran's nasal disabilities are manifested 
by one or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or by three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting; three or more 
incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by more than 
six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, 
and purulent discharge or crusting; or 
manifested by near constant sinusitis 
characterized by headaches, pain, and 
tenderness of affected sinus, and purulent 
discharge.  

B.  With regard to the hemorrhoids, the 
examiner should state if the veteran has 
external or internal hemorrhoids that are 
large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing 
frequent recurrences; or if she has 
persistent bleeding and with secondary anemia 
or hemorrhoids with fissures. 

C.  With regard to stress incontinence, the 
examiner should state whether the veteran has 
urinary frequency which results in daytime 
voiding between 2-3 hours or awaking to void 
2 times per night; or daytime voiding between 
1-2 hours or awaking to void 3-4 times per 
night; or daytime voiding of an interval of 
less than an hour or awaking to void 5 or 
more times per night.  

The examiner should also state if the 
veteran's stress incontinence requires the 
wearing of absorbent materials which must be 
changes less than 2 times per day, 2-4 times 
per day, or more than 4 times per day.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


